            Case 1:18-cv-02620-TSC Document 16 Filed 09/15/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY,                )
                                                )
                Plaintiff,                      )
                                                ) Case No. 1:18-CV-02620-TSC
       vs.                                      )
                                                )
DAVID BERNHARDT, Secretary of the U.S.          )
Department of the Interior; U.S. FISH AND       )
WILDLIFE SERVICE; and AURELIA SKIPWITH, )
Director of the U.S. Fish and Wildlife Service, )
                                                )
                Defendants.                     )
                                                )
                                                )

                                     JOINT STATUS REPORT

          Pursuant to the Court’s March 16, 2020, Order, Defendants David Bernhardt, in his official

capacity as Secretary of the U.S. Department of the Interior, the U.S. Fish and Wildlife Service (“the

Service”), and Aurelia Skipwith, in her official capacity as Director of the Service (collectively

“Federal Defendants”), and Plaintiff the Center for Biological Diversity provide the following status

report.

          As reflected in the parties’ joint motion to stay proceedings, ECF No. 12, on March 15,

2019, the Service published a proposed rule in the Federal Register to remove the gray wolf (Canis

lupus) from the list of endangered and threatened wildlife under the Endangered Species Act and

soliciting public comment. 84 Fed. Reg. 9,648. The Court granted the parties’ joint motion and

stayed proceedings until March 15, 2020. On March 13, 2020, the parties filed a joint status report

and motion to extend the stay. ECF Nos. 14, 15. The Court granted this motion on March 16,

2020, ordering that the stay is continued until further order of the court and requiring the parties to

file a joint status report and proposed order by September 15, 2020, or within 15 days of the




                                                    1
           Case 1:18-cv-02620-TSC Document 16 Filed 09/15/20 Page 2 of 3



publication of a final gray wolf rule, if earlier. The parties hereby provide the following status

updates:

    1. The Service has reviewed public and peer reviewer comments received on the March 15,

        2019, proposed rule and new information that otherwise became available since the

        publication of the proposed rule.

    2. The Service has prepared a draft final rule, which is in the final stages of review with the

        Department of the Interior.

    3. The parties agree that the reasons set forth for moving to stay the case remain applicable and

        that the Court should continue the stay pending the resolution of this rulemaking process.

        In accordance with the proposed order, submitted with this Joint Status Report, the parties

        propose that Federal Defendants file a notice with the Court within seven days of the

        publication of a final gray wolf rule in the Federal Register. The parties will submit a joint

        status report and proposed order within fifteen days of such publication, or by November

        15, 2020, whichever is earlier.



 Dated: September 15, 2020                JEAN E. WILLIAMS, Deputy Assistant Attorney General
                                          SETH M. BARSKY, Section Chief
                                          MEREDITH FLAX, Assistant Section Chief

                                          /s/ Devon Lea Flanagan
                                          DEVON LEA FLANAGAN, Trial Attorney
                                          (D.C. Bar No. 1022195)
                                          U.S. Department of Justice
                                          Environment & Natural Resources Division
                                          Wildlife & Marine Resources Section
                                          Ben Franklin Station, P.O. Box 7611
                                          Washington, D.C. 20044-7611
                                          Tel: 202-305-0201/ Fax: 202-305-0275
                                          Email: Devon.flanagan@usdoj.gov

                                          MICHAEL R. EITEL, Senior Trial Attorney
                                          U.S. Department of Justice
                                          Environment & Natural Resources Division
                                                    2
Case 1:18-cv-02620-TSC Document 16 Filed 09/15/20 Page 3 of 3



                     Wildlife & Marine Resources Section
                     999 18th Street, South Terrace 370
                     Denver, Colorado 80202
                     Tel: 303-844-1479 / Fax: 303-844-1350
                     Email: Michael.Eitel@usdoj.gov

                     Attorneys for Federal Defendants



                     /s/ Collette L. Adkins
                     COLLETTE L. ADKINS, Senior Attorney
                     (MN Bar No. 035059X*)
                     Center for Biological Diversity
                     P.O. Box 595
                     Circle Pines, MN 55014-0595
                     Tel: 651-955-3821
                     Email: cadkins@biologicaldiversity.org

                     Attorney for Plaintiff

                     *Admitted pro hac vice




                                  3
